GULOTTA, Judge
(dissenting).
I respectfully'dissent. I am of the opinion that the trial judge failed to accord the proper weight to the testimony of the *831treating physician, Dr. Ernest Cohen. “It is well established in our jurisprudence that in workmen’s compensation cases, the testimony of a treating physician carries greater weight than that of an examining doctor consulted only for evaluation.” Lindsay v. Lummus Company, 222 So.2d 549 (La.App. 4th Cir. 1969); Matherne v. Wheless Drilling Company, 174 So.2d 921 (La.App. 4th Cir. 1965); Morris v. Supreme Bedding & Furniture Mfg. Co., 126 So.2d 412 (La.App. 2nd Cir. 1960). It is apparent from the record that plaintiff was unable to carry out the duties of a laborer when required to do work necessitating heavy lifting. On occasions he left the job rather than attempt to undertake work assigned which included heavy lifting. I am of the opinion plaintiff is entitled to receive maximum benefits. I respectfully dissent.